     Case 2:19-cv-07115-SP Document 25 Filed 03/29/21 Page 1 of 1 Page ID #:400



 1
 2
 3
 4
                                                                   JS-6

 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
 9
10
      JAMES JOSEPH BRUTON,            ) Case No. CV 19-7115-SP
11                                    )
                        Plaintiff,    )
12                                    ) JUDGMENT
                    v.                )
13                                    )
      ANDREW M. SAUL,                 )
14    Commissioner of Social Security )
      Administration,                 )
15
                                      )
                        Defendant.    )
16   _____________________________ )

17         Pursuant to the Memorandum Opinion and Order filed contemporaneously
18   with the filing of this Judgment,
19         IT IS HEREBY ADJUDGED that the decision of the Commissioner of the
20   Social Security Administration is AFFIRMED and this action is dismissed with
21   prejudice.
22
23   Dated: March 29, 2021
24
25                                       SHERI PYM
                                         United States Magistrate Judge
26
27
28
